19-23013-rdd     Doc 183      Filed 01/09/21 Entered 01/09/21 20:54:48           Main Document
                                           Pg 1 of 1




 UNITED STATES BANKRUPTCY COURT                              HEARING DATE: February 12, 2021
 SOUTHERN DISTRICT OF NEW YORK                               HEARING TIME: 10:00 a.m.
 --------------------------------------------------------- x
                                                           : Chapter 11
 In re:                                                    :
                                                           : Case No. 18-23013 (RDD)
 53 STANHOPE LLC,                                          :
                                                           :
                                    Debtor.                :
 --------------------------------------------------------- x
                                     NOTICE OF HEARING

       PLEASE TAKE NOTICE that the Court will have a status conference as requested by the

Office of the United States Trustee before the Honorable Robert D. Drain, United States Bankruptcy

Judge, in the United States Bankruptcy Court, 300 Quarropas St, White Plains, NY 10601, on

February 12, 2021 at 10:00 a.m.

Dated: New York, New York
       January 9, 2021
                                                       WILLIAM K. HARRINGTON
                                                       UNITED STATES TRUSTEE

                                             By:       /s/ Greg M. Zipes___________
                                                       Greg M. Zipes
                                                       Trial Attorney
                                                       201 Varick Street, Room 1006
                                                       New York, New York 10014
                                                       Tel. No. (212) 510-0500
                                                       Fax. No. (212) 668-2255




                                                   2
